                                                                                      United States District Court
                                                                                        Southern District of Texas

                                                                                           ENTERED
                            UNITED STATES DISTRICT COURT                                   June 03, 2021
                             SOUTHERN DISTRICT OF TEXAS                                 Nathan Ochsner, Clerk
                               CORPUS CHRISTI DIVISION

UNITED STATES OF AMERICA                         §
                                                 §
v.                                               §            Criminal Case No. 2:20-CR-01143
                                                 §
ROLANDO JASSO                                    §

                                             ORDER

       Pending before the Court is the oral Motion for Judgment of Acquittal made by Defendant

under Rule 29 of the Federal Rules of Criminal Procedure after the Government rested. A motion

for judgment of acquittal under Federal Rule of Criminal Procedure 29 “challenges the sufficiency

of the evidence to convict.” United States v. Medina, 161 F.3d 867, 872 (5th Cir. 1998) (citing

Fed. R. Crim. P. 29(a)). In assessing such a motion, the Court must consider the evidence, all

reasonable inferences drawn from the evidence, and all credibility determinations in the light most

favorable to the jury’s verdict. See id. The Rule 29 standard does not require that the evidence

exclude every reasonable hypothesis of innocence. United States v. Loe, 262 F.3d 427, 432 (5th

Cir. 2001). Rather, a judgment should be affirmed “if a rational trier of fact could have found that

the evidence established the essential elements of the offense beyond a reasonable doubt.” United

States v. Klein, 543 F.3d 206, 212 (5th Cir. 2008) (quoting United States v. Westbrook, 119 F.3d

1176, 1189 (5th Cir. 1997)). Thus, the jury retains the sole authority to weigh any conflicting

evidence and evaluate witness credibility. Loe, 262 F.3d at 432.

       In this case, reviewing the evidence in the light most favorable to the Government, taking

all inferences in favor of the Government, resolving all issues of credibility in favor of the

Government, the Court finds that a reasonable and rational juror could find the Defendant guilty

beyond a reasonable doubt of each of the elements set forth in the indictment and respectfully

DENIES the motion.
It is SO ORDERED.

Signed on June 3, 2021.



                              _____________________________________
                                      DREW B. TIPTON
                              UNITED STATES DISTRICT JUDGE




                          2
